 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local 70(Nielsen Freight Lines) and Jack Clausen. Case32-CB-369October 26, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn May 28, 1982, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalBrotherhood of Teamsters Chauffeurs, Warehouse-men & Helpers of America, Local 70, its officers,t Counsel for the General Counsel contends in her cross-exceptionsthat the Administrative Law Judge improperly denied the General Coun-sel's motion to preclude Respondent, on the basis of res judicata princi-ples, from raising, as a potential defense, Charging Party Clausen's pur-ported lack of eligibility for a "by-name" dispatch to Nielsen FreightLines. The General Counsel asserts that the issue of Clausen's actual eli-gibility for such a dispatch has been determined with finality by the un-derlying civil contempt proceeding against Respondent in the UnitedStates Court of Appeals for the Ninth Circuit. Insofar as Respondent mayseek to litigate for backpay purposes the fact that Respondent would havedispatched Clausen to Nielsen Freight Lines, it is evident that such a de-fense is barred by res judicata principles, and the Administrative LawJudge properly so found. Thus, the court specifically found in the con-tempt proceeding that Respondent "failed and refused .... to dispatch[Clausenl for work through the hiring hall." However, inasmuch as thecontempt proceeding establishes that the actual motivating basis for Re-spondent's refusal to dispatch Clausen to Nielsen was because of Clau-sen's nonmembership in Respondent, the issue of Clausen's actual eligibil-ity for a "by-name" dispatch was immaterial to that proceeding and was,therefore, neither raised nor apparently considered. Accordingly, theissue of Clausen's actual eligibility for a "by-name" dispatch is not res ju-dicata and evidence pertaining to that question is properly admissible towhatever extent it may be relevant and material to compliance issues,such as, for example, whether Nielsen Freight Lines would have retainedClausen subsequent to his dispatch. because of eligibility reasons. Accord-ingly, we affirm the Administrative Law Judge's findings in this and allother respects.265 NLRB No. 34agents, and representatives, shall take the action setforth in the said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:This is a proceeding to determine the appropriateamount, if any, of backpay due to Jack Clausen, an indi-vidual, by International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Local70 (herein called Respondent), to remedy Respondent'sviolation of Section 8(b)2) of the Act in refusing to dis-patch Clausen from its Oakland hiring hall because Clau-sen was not a member of Respondent. It was establishedin a civil comtempt proceeding in the United StatesCourt of Appeals for the Ninth Circuit that Respondentso violated the Act. Because one of the issues in this caseis whether or not Respondent is estopped by the orderand judgment in that Ninth Circuit proceeding from rais-ing a certain defense to backpay herein,' I set forthbelow in some detail the legal background to the instantproceeding.Prior to the institution of civil contempt proceedingsagainst Respondent, Respondent had been ordered by theNinth Circuit in two proceedings, inter alia, to cease anddesist from: "Refusing to refer ... any applicant for em-ployment to employers within its territorial jurisdictionbecause of nonmembership in [Respondent], or any otherunion .... .2On April 6, 1979, the Board, through its AssistantGeneral Counsel for Contempt Litigation, filed with theNinth Circuit a Petition for Adjudication in Civil Con-tempt and For Other Civil Relief (herein called the peti-tion) against Respondent. The Petition contained the fol-lowing central allegations, which Respondent eventuallyadmitted:(1) As a matter of custom and practice, the Unionmaintains three separate "A". lists depending uponthe nature of the work being requested: docks, driv-ers, and longhaul.(2) At all material times, Jack Clausen had met alleligibility requirements for at least the docks anddrivers lists.(3) Notwithstanding his eligibility, on or about Sep-tember 25, 1978, and on various dates thereafterprior to February 22, 1979, the Union informedClausen that he would not be dispatched throughthe Union hall to a job with Nielsen Freight Linesor other employers because he was a member ofLocal 70.1 The General Counsel filed pretrial motions, including one whichsought, in effect, partial summary judgment on the ground that one ofRespondent's defenses was barred by resjudicata principles. That motionhas been deferred for ruling to this decision and it is denied for the rea-sons set forth infra.I Judgments of the Ninth Circuit on February 10, 1972 (No. 71-2716),and on September 11, 1978 (No. 77-3242). The record herein does notcontain citation to the Board proceedings against Respondent which pre-sumably preceded the entry of each of these judgments.220 IBEW, LOCAL 70(4) On or about February 22, 1979, Clausen never-theless returned to the Union hiring hall and at-tempted to obtain placement on the docks and driv-ers lists. He was advised by the Union, consistentwith past statements, that he would not be placedon such lists because of his lack of membership inthe Union.(5) Despite his availability for work, the Union atall material times has continued to fail and refuse toplace Clausen on any of the "A" lists or to dispatchhim for work through the hiring hall because of hisnonmembership in Local 70.Accepting Respondent's admissions3and other undis-puted matters of record herein, the facts underlying theaverrals in the petition just summarized included the fol-lowing: Clausen, although not a member of Respondent,was eligible and qualified by virtue of his experience forplacement on an "A" list used by Respondent for dis-patching jobseekers to dock and driving (other thanlonghauls) work with trucking industry employers, in-cluding Nielsen Freight Lines, Inc. Clausen had prear-ranged with a Nielsen agent for that agent to call Re-spondent's hiring hall and to ask for Clausen "by name."Such a call was placed by a Nielsen agent on September25, 1978, and Respondent's dispatcher prepared a dis-patch slip containing Clausen's name. When Clausen ap-peared at Respondent's dispatch office to obtain the dis-patch slip, Respondent's dispatcher asked him whetherhe was a member of Respondent, and when Clausen saidthat he was not, the dispatcher refused to issue Clausenthe dispatch slip, writing the words "No book" on theslip and returning the completed slip to Respondent'srecord files.Respondent represents that it was the discovery of thefacts just set forth which caused it to amend its answerto the Board's petition to admit the averrals set forthabove, thereby leaving in issue only certain particulars ofthe purgation order proposed by the Board.4The petition was referred to a Special Master who setthe matter for hearing after prehearing discovery hadbeen concluded. At the hearing, Respondent amended itsanswer to admit the key allegations of fact contained inthe petition set forth above. Thereafter, the SpecialMaster issued his report and recommendations to thecourt which, inter alia, contained the following findingsand conclusions:II. FINDINGS OF FACT(1) Respondent (Local 70) at all material timesherein, has maintained a collective bargaining agree-ment with various employers in the trucking indus-try in the Oakland, California area, including onewith Nielsen Freight Lines. Article 40, Section 3 ofsaid agreement provides, in part:3 Specifically, see Respondent's factual references made in a prehearingpleading (G.C. Exh. I(f), pp. 2-3). Apparently, the facts adverted to byRespondent in those passages and which are set forth below in the maintext were matters of record in the contempt proceedings.4 Id. at 3.(a) The Local Hiring Hall shall maintain a list ofall workmen seeking jobs who have been em-ployed on the type of work and in the geographi-cal area covered by the Local Hiring Hall for aperiod of at least one (1) year, which list shallhereinafter be called "List A." The Local HiringHall shall maintain a separate list of all workmenseeking jobs who do not meet that requirement,which list shall hereinafter be called "List B."(b) Workmen's names shall be entered on saidlists in the order in which they notify the LocalHiring Hall of their availability for jobs.(c) After each workman's name shall be entered adesignation corresponding to the type or types ofwork which the workman is qualified to perform(d) In dispatching workmen, preference shall begiven to workmen on List A. Within each list,preference shall be given to those whose designa-tions correspond to the type of work involved, inthe order in which their names appear on the list.If there are not sufficient workmen on List A,whose designations correspond to the type ofwork involved, preference shall be given to otherworkmen on said list in the order in which theirnames appear, and the same procedure shall befollowed with List B should the names on List Abe exhausted ....(2) Local 70, at all material times herein, has operat-ed at its Oakland, California office its hiring hallthrough which it (exclusively) refers workers pursu-ant to said collective bargaining agreement; in prac-tice, Local 70 maintains six separate "A" lists, de-pending on the nature of the work requested, andone "B" list.(3) Said respondent, through its authorized agents,on September 25, 1978, ignored the request of Niel-sen Freight Lines and refused to dispatch JackClausen (a qualified and eligible applicant for the"A" list) to job with said prospective employer be-cause he was not a member of Local 70.(4) Thereafter on or about September 26, 1978 andonce during October 1978, Clausen, as part of acontinuing effort, sought to obtain such referral toNielsen through said hiring hall but was refused be-cause of his lack of membership in Local 70.(5) Clausen, on or about February 22, 1979, re-turned to the hiring hall and sought listings uponthe "A" list but was advised by the Respondent'srepresentative that such listing would not be madebecause of his lack of membership in Local 70.(6) Respondent Local 70, at all material timesherein, has failed and refused to place Clausen, eli-gible and available, on any of the "A" lists or todispatch him for work through the hiring hall be-cause of his nonmembership in Local 70.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(7) Said respondent, throughout its relationship withand practice toward Clausen, and contrary to theprovisions of the collective bargaining agreement,has reserved and restricted the "A" lists to its ownmembers.(NOTE:) Reference is made to Transcript, page 20,lines 9-14, wherein the Special Master interpretedthe ambiguous wording of Paragraph V (Petition)and ruled that the charging allegations related spe-cifically to Clausen: In the recommended finding (7)S/M has considered all of the evidence, includingPetitioner's Exhibits Nos. 2-3-4 (signs) and, consist-ently with said ruling, restricts the finding to dis-criminatory acts against Clausen.11. CONCLUSIONS OF LAW(A) The pertinent judgments of this Court enteredunder date of February 10, 1972 and September II1,1978 have been in full force and effect since theirentry and, at all material times herein, RespondentLocal 70 has had notice and knowledge of theterms thereof.(B) Said respondent has violated the said Courtjudgments by arbitrarily and improperly denyingemployment opportunities to Jack Clausen becauseof his lack of membership in Local 70; specifically,by refusing to dispatch Clausen to a job with Niel-sen Freight Lines on September 25, 1978; on Sep-tember 26, 1978, and once during October 1978; fur-ther, on February 22, 1979, by refusing to place hisname on the "A" list for job referrals.By such pattern of discriminatory conduct towardClausen, Respondent Local 70 is, and continues tobe, in civil contempt of this Court's said judgments.On May 30, 1980, the Ninth Circuit entered an orderaffirming the Special Master's report, finding Respondentto be in civil contempt, and further ordering that Re-spondent purge itself of contempt, inter alia, by:Making Clausen whole for any loss of wages hemay have suffered by reason of the Union's discrim-ination against him, said amounts, unless agreedupon, to be computed by the Board in a supplemen-tal proceeding, subject to review by this courtThereafter, controversy having arisen over theamounts, if any, to which Clausen was entitled pursuantto the above-quoted Order, the Regional Director forRegion 32 issued a backpay specification and notice ofhearing (specification) on June 22, 1981. Respondentduly answered. I heard the matter in Oakland, California,on March 23, 1982. All parties appeared and were givenfull opportunity to litigate the issues raised by the plead-ings. The General Counsel and Respondent filed post-hearing briefs which I have carefully considered.Principal QuestionsThe specification, as amended, alleges, and the answerdenies, that an appropriate measure of the backpay towhich Clausen is entitled is the earnings during the back-pay period" received by Wilbur Cary, an employee whowas dispatched to Nielsen Freight Lines by Respondentnot long after the September 25, 1978, date when Re-spondent wrongfully refused to dispatch Clausen to thatemployer, and who remained in Nielsen's employthrough the balance of the backpay period. It is there-fore apparent the specification was drafted on the as-sumption that Clausen would have been dispatched toNielsen on September 25, 1978, but for Respondent's dis-crimination, and that, like Wilbur Cary, once dispatched,Clausen would have worked regularly there through thebalance of the backpay period.Respondent's answer challenged the foregoing set ofassumptions on two alternative grounds: First, that"Clausen was not eligible under the ...provisions ofthe applicable collective bargaining agreement for dis-patch or employment by Nielsen Freight Lines." As am-plified by undisputed evidence, Respondent here reliedon the fact that the applicable labor agreement expresslylimits the right of employers to make "by name" requeststo persons on the Union's register who had worked forthat employer "during the last six months." Since Clau-sen had never previously worked for Nielsen, Respond-ent argues that Clausen was not entitled to be dispatched"by name" to Nielsen on September 25, 1978, and, there-fore, that it would be improper to award him backpayfor Respondent's failure to dispatch him to a job whichhe was never contractually eligible to take in the first in-stance.Alternatively, Respondent argues that the specificationwrongly focused on the earnings during the backpayperiod of Wilbur Cary as the measure of the earningswhich Clausen would have received had he been dis-patched to Nielsen. Here, Respondent contends, in sub-stance, that the selection of Cary was arbitrary and thatother persons dispatched to Nielsen about the same timethat Cary, worked there only briefly. Respondent there-fore argues that Clausen probably would have workedthere only briefly even if Respondent had dispatchedhim.Analysis and Concluding FindingsA. Res Judicata IssueIn substance, the General Counsel views Respondent'sdefense to backpay based on Clausen's ineligibility for a"by name" dispatch as an attempt to relitigate in thisforum a question which was or should have been adjudi-cated in the civil contempt forum. More specifically,from the General Counsel's brief,6it appears that the5 Alleged in the specification to have commenced on September 25,1978, when Respondent refused to dispatch Clausen to Nielsen Freightbecause Clausen was not a member of Respondent and to have ended onAugust 25, 1979, i.e., roughly a week after Respondent formally notifiedClausen that he would be permitted to register at, and be dispatchedthrough, Respondent's hring hall, without regard to his lack of member-ship in Respondent. Respondent concedes that the backpay period is ap-propriate (Resp. br., p. 4, fn. 3).G.C. br., pp. 3-4222 IBEW, LOCAL 70General Counsel interprets this defense as somehowamounting to an attempt by Respondent to relitigate thequestion of its actual motive on September 25, 1978, inrefusing to dispatch Clausen to Nielsen. If the GeneralCounsel's interpretation of Respondent's position werecorrect, then I would have no diffulty in concluding thatthe question of Respondent's actual motive was, in fact,adjudicated in the civil contempt proceeding, and cannotbe relitigated herein. Moreover, Respondent has express-ly conceded that "The Union's refusal to respond toClausen's effort to find employment was motivatedsolely by his nonmembership in Local 70."7And Re-spondent's acknowledgment of this is integral to its argu-ment that the only question raised in the civil contemptforum was whether or not Respondent was improperlymotivated in refusing to dispatch Clausen to Nielsen orotherwise to permit him to register and be dispatched totrucking industry employers.In essential agreement with Respondent this far, I con-clude that the General Counsel has simply misconstruedRespondent's position in this forum and/or has miscon-strued the nature of the underlying contempt proceeding.I also reject the General Counsel's related argument thatbecause Clausen's "eligibility" for referral was touchedon in the civil contempt forum, all potential questionspertaining to Clausen's "eligibility" were necessarily de-termined in that forum.8This misconstrues the nature ofthe "eligibility" findings in the underlying proceeding.The petition alleged and Respondent's answer admittedmerely that Clausen had ". ..met all eligibility require-ments for at least the docks and drivers lists" (petition,par. 2, emphasis supplied); and that "Despite his avail-ability for work, the Union ...has continued to fail andrefuse to place Clausen on any of the "A" lists or to dis-patch him for work ...because of his nonmembership..." (petition, par. 5). There is no evidence that thequestion of Clausen's eligibility for an out-of-order (i.e.,"by name") dispatch to Nielsen was ever raised. It isthus evident that the Special Master in reaching hisabove-quoted finding of fact number 6 that Clausen was"eligible and available" was simply referring to Clausen's"eligibility" for placement on the "A" list(s) in the hiringhall. And, specially where Respondent admitted in thecontempt forum that it was wrongly motivated in refus-ing to dispatch Clausen to Nielsen or otherwise to regis-ter and refer him during the backpay period, it wassimply unnecessary to determine, for purposes of findinga violation of the prior court orders, whether Clausenwas contractually eligible for a "by name" dispatch toNielsen. 9I Resp. br., 13.a Here, the General Counsel relies on the Special Master's generalfinding of fact number 6 that, although Clausen was "eligible and availa-ble," Respondent had failed to place Clausen on the "A" lists or to dis-patch him because of his nonmembership in Respondent.9 Similarly, it would not be necessary at the unfair labor practice stageof a Board proceeding to determine with specificity which jobs, rf any, ahiring hall job applicant would have been sent to if it had not been for awrongfully motivated refusal to allow him to use the services of theunion's hiring hall. See, e.g., Pipeline Local Union No. 38, etc. (Hancock-Northwest, J. V.), 247 NLRB 1250, 1251 (1980). However, where suchquestions were, in fact, litigated and adjudicated in such underlying pro-ceeding, the doctrine of resjudicata bars their relitigation in the backpayproceeding. Brown and Root, Inc., 132 NLRB 846, 492-493 (1961).B. The Significance for Backpay Purposes of Clausen'sContractual Ineligibility For By-Name Dispatch toNielsen FreightIt is undisputed that article 40, section 3(e), of the ap-plicable labor agreement purports to restrict the right ofan employer to request a specific employee by namefrom the hiring hall to cases of employees who have pre-viously worked for the employer within the past 6months. It is likewise undisputed that Clausen had neverworked previously for Nielsen and, therefore, that thelabor agreement could have privileged Respondent in re-fusing to honor Nielsen's September 25, 1978, request forClausen on this ground. It is equally undisputed, howev-er, that Respondent was not, in fact, motivated by "Arti-cle 40" considerations in denying Clausen the dispatch toNielsen. Rather, as Respondent implicitly concedes andwhich is resjudicata in any case, Respondent would havedispatched Clausen to Nielsen but for Clausen's admis-sion that he was not a member of Respondent. 'The facts of record herein uncontradictedly show thatnot only would Clausen have made it onto Nielsen's pay-roll had it not been for Respondent's September 25, 1978,discrimination, but also that he would have remained soemployed thereafter, for as long as Nielsen chose toemploy him. Thus, Respondent's Business RepresentativeMarty Frates admitted that Respondent has no internalmechanism for policing compliance with article 40, sec-tion 3(e). As Frates further explained, the dispatcher willnot independently investigate whether a hiring hall regis-trant called for "by name" meets the prior employmentrequirements of that article. Rather, the dispatcher willroutinely honor such a request. Frates' testimony furtherleaves grounds for doubt whether there is any substantialhistory of enforcement by Respondent of article 40, sec-tion 3(e). While Frates vaguely testified to the pendencyof a current grievance over an alleged violation of therule, what emerged rather clearly from his testimony isthat enforcement of the rule is, at best, haphazard, and istriggered (in the only case which Frates knew about) bysome complaint from an employee working for the em-ployer who allegedly abused the rule. What is most sig-nificant about Frates' testimony, for present purposes, ishis concession that, even when an employer has been de-tected in an abuse of the "by name" dispatch require-ments, Respondent would not call for the discharge ofthe employee thus dispatched, but, rather, would simplydemand that the employer pay a penalty premiumamounting to a day's pay for the hiring hall registrantwho would have received the dispatch according tonormal rotational principles. Note, moreover, Frates'concession that he was merely speculating about what'o Thus, it was fouqd in the civil contempt forum that Respondent notonly failed, throughout the backpay period, to allow Clausen to use thehiring hall due to his nonmembership, but it was also expressly found thatRespondent "refused to dispatch" Clusen on September 25, 1978, to ajob with Nielsen for the same reason. Had only the former type of viola-tion been adjudicated in the contempt case, it might now be open to Re-spondent to contend and to furnish proof that its dispatcher would haverefused in any case to send Clausen and Nielsen based on valid "Article40" considerations.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent would do, since there was no prior patternof article 40 enforcement so far as Frates was aware."It is not unusual for employers or unions found guiltyof 8(a)(3) or 8(b)(2) "discharge" violations to argue atthe compliance stage that the discriminatee's backpayshould be deemed tolled as of a certain point because hewould have been terminated (or otherwise disqualified towork) in any case for nondiscriminatory reasons. But theRespondent making such a contention bears the burdenof establishing by a preponderance of the evidence thatsuch a backpay-tolling event would have occurred (and,if so, when it would have occurred). John H. Canovad/b/a Canova Moving d Storage Co., 261 NLRB 639, fn.4 (1982). Doubts are to be resolved in favor of the back-pay claimant and against the respondent whose wrong-doing created the basis for doubt as to what would havehappened absent the unlawful conduct. E.g., FibreboardPaper Products Corporation, 180 NLRB 142, 143 (1969),and cases cited. See also Local Union No. 13, an affiliateof the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada (Mechanical Contractors Association of Roch-ester, Inc.), 226 NLRB 583 (1976).Here, there is no record evidence-let alone a prepon-derance-which would justify the conclusion that Clau-sen would have eventually lost his job with Nielsen on"Article 40" grounds. To the contrary, the record pre-ponderantly supports the conclusion that Clausen wouldhave remained in Nielsen's employ for as long as Nielsenwanted him, absent Respondent's refusal to dispatch himon nonmembership grounds.Although Respondent does not express it in preciselythis way, I construe its contention that Clausen was "dis-qualified" from backpay derived from putative Nielsenearnings as, essentially, a "policy" argument. For, asnoted above, it is evident that Clausen would haveworked for some length of time for Nielsen had it notbeen for Respondent's discrimination; and, a fortiori,Clausen thereby suffered some "loss of wages" from Niel-sen "by reason of the Union's discrimination against him"within the meaning of the circuit court's purgation order.Accordingly, unless, as a matter of policy, the Boardshould not award backpay linked to Clausen's putativeemployment with an employer who was not contractual-ly entitled to ask Respondent to dispatch him, it is evi-dent that the drafter of the specification was on firmground in focussing on Clausen's potential earnings fromNielsen as the measure of Clausen's backpay entitlement.Treating Respondent's position as to Clausen's "dis-qualification" for Nielsen employment as an appeal to"policy" yields no different result. It is not evident whatpublic policy would be served by denying to Clausenbackpay based on whatever earnings he would have re-ceived from Nielsen simply because there existed somecontractual language which Respondent could have, butdid not, invoked at the time it refused to dispatch him toNielsen for unlawful reasons-especially under circum-stances where, in fact, the contract provision in questionis "enforced," if at all, by measures which do not resultin the discharge of the employee who was not entitled tot Frates has held his current position with Respondent for 4 years.the "by name" dispatch. In this regard, such a case mustbe distinguished from N.L.R.B. v. U.S. Truck Company,124 F.2d 887 (6th Cir. 1942), in which the court of ap-peals refused to enforce the Board's reinstatement andbackpay award to two employees who were guilty ofviolating I.C.C. regulations and the Motor Carrier Act,which the court characterized as "a federal statute ofequal force with the National Labor Relations Act." Inso doing, the court invoked substantial public policy in-terests which would be undermined if the Board's reme-dial order were to require an employer to "violate otherstatutes highly important to the public safety." Id. at890.12Accordingly, there being neither factual nor compel-ling policy reasons why Clausen should not be recom-pensed for earnings lost when Respondent refused forunlawful reasons to refer him to Nielsen Freight Lines, Iconclude that Respondent's defense in this regard mustbe rejected.C. The Selection of Wilbur Cary's Earnings as theMeasure of What Clausen Would Have Earned atNielsen Freight LinesAs noted earlier, Respondent alternatively objects tothe General Counsel's selection of the earnings of oneWilbur Cary at Nielsen as the best measure of whatClausen would have earned but for Respondent's wrong-ful refusal to dispatch him on September 25, 1978. Re-spondent's objection relies on two sets of undisputedfacts. First, from a sampling of 15 employees dispatchedby Respondent to Nielsen in the week following thedenial to Clausen of a dispatch, the Board's complianceofficer admittedly discarded from further considerationthe earnings of all but the three employees who eventu-ally obtained "seniority" with Nielsen.' sCorrectlynoting that the large majority of workers thus dispatchedduring the sampling period did not work regularly atNielsen thereafter, Respondent argues that it was arbi-trary and prejudicial to focus on the earnings of thethree workers (including Cary), who did acquire senior-ity.'4Instead, Respondent argues that the earnings of all15 employees dispatched to Nielsen should be "aver-aged" to compute Clausen's proper backpay entitlement.In support of these related positions, Respondentargues that it would have been more "accurate" to pre-sume that Clausen would not have obtained senioritywith Nielsen. Here, Respondent stresses that, unlike thethree employees who were focussed upon by the compli-ance officer, Clausen had not previously worked forNielsen, was therefore unknown to Nielsen, and thus12 See also Local 57, International Union of Operating Engineers (M. A.Gammino Construction Co.), 108 NLRB 1225, 1227 (1954), distinguishingU.S. Truck supras1 Under the labor agreement, "seniority" is acquired, with attendantjob retention, recall, and other rights, if an employee works for morethan 20 days for the same employer in a 60 consecutive day period. Bycontrast, non-"seniority" ("casual") employees may be terminated ordenied recall by an employer without recourse, under the labor agree-ment.14 Cary's hours of work and earnings were ultimately selected as theyardstick for calculating Clausen's backpay because Cary's hours andearnings fell between those of the other two employees who acquired se-niority.224 IBEW, LOCAL 70would not have had the kind of inside track to acquisi-tion of seniority that the three, including Cary, did.Respondent's arguments on these points are not frivo-lous, but there is greater substance to the arguments fa-voring the General Counsel's selection of Cary fromamong the group of three employees who acquired se-niority. Thus, Clausen testified uncontradictedly, and Ifind, that he had personnally interviewed with a Nielsenagent before being called for "by name" on September25 and that he and the Nielsen agent had prearranged forClausen to be on hand at the hiring hall to accept the"by name" dispatch. This strongly suggests that Clausenhad already undergone a form of prescreening by Niel-sen which would make it more likely that he would befound acceptable than if he had been merely dispatchedto Nielsen on a random basis. For this reason alone,there is a factual basis for distinguishing Clausen fromthe group of persons who had never previously workedfor Nielsen, i.e., the group which Respondent focusseson as being more comparable to Clausen. Moreover, topresume that Clausen would not have been found suffi-ciently acceptable by Nielsen to acquire seniority would,on this record, give undue emphasis to Respondent'shighly speculative predictions, themselves based onequivocal statistical evidence, and without any showingwhatsoever that Clausen was a substandard worker.It is well established, as noted above, that doubts mustbe resolved against the party whose wrongdoing makescertainty impossible. It is equally established that theGeneral Counsel's choice of a formula for computingbackpay need not (and, normally, could not) reach an ex-actly "correct" result. N.LR.B. v. Rice Lake CreameryCo., 365 F.2d 888 (D.C. Cir. 1966); N.L.R.B. v. Brown &Root Inc., 311 F.2d 447, 452-453 (8th Cir. 1963).Resolving uncertainties in Clausen's favor, I concludethat the General Counsel was warranted in presuming,for remedial purposes, that Clausen would have acquiredseniority at Nielsen and thus would have enjoyed regularearnings there throughout the backpay period. It was,moreover, reasonable for these purposes to select theearnings of the Nielsen employee whose hours and earn-ings were between those of the order two "seniority"dispatchees; i.e., those of Wilbur Cary.I therefore sustain the backpay specification, as amend-ed, in its entiretyl5 and make the following recommend-ed:SUPPLEMENTAL ORDER'6The Respondent, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America,Local 70, its officers, agents, and representatives, shall:1. Pay to Jack Clausen the following total sum, togeth-er with interest, following formulas established in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977):Backpay$10,262Reimbursement for medical expensesand health insurance coverage 488Total $S10,7502. Pay to the appropriate pension trust for credit toJack Clausen's account the amount of S1,596.1" Respondent raised at the hearing, but has not abandoned, a chal-lenged to the appropriateness of that portion of the specification whichcalls for contributions to be made to a pension trust on Clausen's behalf.All other aspects of the specification, as amended, are admitted by Re-spondent to be accurate and appropriate.'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.225